COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
 1599 LOMALAND DRIVE, LLC,                                       No. 08-18-00048-CV
                                                §
                              Appellant,                           Appeal from the
                                                §
 v.                                                           County Court at Law No. 3
                                                §
 GEORGE LEEPER,                                                of El Paso County, Texas
                                                §
                               Appellee.                         (TC# 2016DCV2578)
                                                §


                                MEMORANDUM OPINION

       Appellant, 1599 Lomaland Drive, LLC, has filed a motion to dismiss its appeal pursuant

to Rule 42.1(a)(1). See TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal.

Costs of the appeal are taxed against Appellant. TEX.R.APP.P. 42.1(d).


                                            GINA M. PALAFOX, Justice
November 28, 2018

Before McClure, C.J., Rodriguez, and Palafox, JJ.